Exhibit 10.1
Execution Version


SEPARATION AND CONSULTING AGREEMENT
This Separation and Consulting Agreement (this “Agreement”) is made and entered
into as of October 28, 2016 (the “Effective Date”) by and among Jefferies
Alston, III (“Alston”), Hi-Crush Proppants LLC, a Delaware limited liability
company (the “Company”), Hi-Crush GP LLC, a Delaware limited liability company
(the “GP”), and Hi-Crush Partners LP, a Delaware limited partnership (the
“MLP”). Alston, the Company, the GP, and the MLP are referred to herein
collectively as the “parties” and individually as a “party.”
RECITALS
WHEREAS, Alston is an executive of the Company and holds certain other positions
with the Company, the GP, and the MLP;
WHEREAS, Alston and the Company entered into that certain Employment Agreement
dated as of May 25, 2011 (as amended, the “Employment Agreement”); and
WHEREAS, the parties now desire to enter into this Agreement for the purpose of
providing for the orderly separation of service and ongoing consulting services.
AGREEMENT TERMS
NOW, THEREFORE, , in consideration of the promises and mutual agreements set
forth in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
RESIGNATION OF EMPLOYMENT
1.Resignation. Alston hereby voluntarily resigns from his employment as Chief
Operating Officer of the Company and from all other positions he may hold with
the Company, the GP, the MLP, and any of their subsidiaries and affiliates
(whether as an officer, manager, director, employee, or otherwise), acknowledges
that he is not entitled to any severance under the Employment Agreement. Alston
further acknowledges and agrees that upon effectiveness of the foregoing
resignation, he will no longer be entitled to any employment-related benefits
(including insurance) as an officer, manager, director, employee, or otherwise
of any of the Company, the GP, the MLP, and any of their subsidiaries and
affiliates other than any such benefits accrued and payable prior to the
effectiveness of such resignation or as explicitly set forth in this Agreement
or required by applicable law. Notwithstanding the foregoing, Alston will
continue to be covered under liability insurance policy purchased or held by the
Company, the GP or the MLP for services he performed with respect to each entity
during his employment thereby and that he performs after the Effective Date of
this Agreement and prior to the expiration of the term hereof. For the avoidance
of doubt, beginning on the Effective Date, Alston shall be eligible to elect
COBRA continuation coverage under the group health insurance plan (medical,
dental and vision) of the Company in which is participated immediately prior to
the Effective Date.




54716732.7

--------------------------------------------------------------------------------




2.Board Membership. Notwithstanding the preceding paragraph 1, (a) Alston shall
retain his seats on the boards of the Company and the GP in accordance with and
subject to the provisions of the respective limited liability company agreements
and other applicable governing documents of such entities until the termination
of this Agreement pursuant to paragraph 9, and (b) following the termination of
this Agreement in accordance with paragraph 9.a, 9.b or 9.d, Alston shall be
entitled to attend meetings of the Board of Directors of the Company as an
observer in accordance with and subject to the provisions of the Company’s
limited liability company agreement. The parties agree while Alston serves on
the boards of the Company or the GP, Alston will be considered a non-independent
director and if either of the Company or the GP decides to compensate its
non-independent directors as a class for their services, Alston shall be
entitled to be compensated as a member of such class of directors.
Notwithstanding the foregoing or anything to the contrary in this agreement, the
limited liability company agreement of the Company or the GP, or any other
agreement, Alston hereby agrees that, in addition to any other legal or
equitable remedies to which the Company or the GP may be entitled, he shall be
deemed to have automatically resigned and shall lose any and all observer
rights, rights to any seat on the Board of Directors of the Company or the GP,
and rights to receive any information of or regarding the Company or the GP,
upon Alston or any of his Affiliates (as such term is defined in Exhibit A
hereto) directly or indirectly engaging in any activity that violates the
provisions of paragraph 2 of Exhibit A hereto, which for purposes of this
sentence, shall be determined without regard to whether or not such activity
occurs before, during or after the Prohibited Period, as such term is defined in
Exhibit A hereto.
3.Termination of Employment Agreement. The Employment Agreement is hereby
cancelled and terminated and of no further force or effect, except as explicitly
set forth herein.
4.Outstanding Incentive and Membership Interests. Alston acknowledges and agrees
that any unvested incentive units that he holds in any of the Company, the GP,
the MLP, or any of their subsidiaries and affiliates shall terminate as of the
Effective Date. Alston further acknowledges and agrees that, except as expressly
provided herein, for so long as Alston directly or indirectly holds any equity
interests in any of the Company, the GP, the MLP, or any of their subsidiaries
and affiliates, he shall continue to be subject to the terms of the governing
documents applicable to such equity interests.
CONSULTING SERVICES
5.Consulting Services. From the Effective Date until the expiration of the term
of this Agreement in accordance with paragraph 9, (a) Alston shall provide
consulting and advisory services to the Company, the GP, the MLP, and their
subsidiaries and affiliates as may from time to time be reasonably requested by
any of the foregoing entities, provided that such services shall not exceed 15
hours in any calendar month unless otherwise mutually agreed by the parties
hereto, and (b) the Company and Alston intend that Alston shall be an
independent contractor and not an employee of the Company, the GP, the MLP or
any of their respective subsidiaries.
6.Compensation. In consideration for Alston’s services rendered pursuant to the
foregoing paragraph 5, but subject to paragraph 9, the Company shall pay Alston,
beginning on the Effective Date and until the termination of this Agreement, a
consulting fee at the rate of $25,000 per calendar year, which fees will be
payable in equal monthly installments during the term of this




54716732    - 2 -

--------------------------------------------------------------------------------




Agreement (in accordance with the Company’s customary payroll practices and
procedures), subject to applicable withholding taxes; provided, that such fee
shall be pro-rated for any partial calendar year during the term of this
Agreement. Following the termination of this Agreement, Alston shall not be
entitled to any further compensation hereunder, with the exception of amounts
earned or accrued, but not paid, prior to such date.
7.Reimbursement. The Company shall reimburse Alston for reasonable out-of-pocket
business expenses incurred by Alston in rendering services pursuant to the
foregoing paragraph 5; provided, that such expenses are incurred and accounted
for in accordance with the Company’s, the GP’s, or the MLP’s policies and
procedures, as applicable, that have been provided to Alston or that are
otherwise known to Alston; provided further, that if any such expense that
Alston proposes to incur would cause the total amount of unreimbursed expenses
to exceed $2,500, Alston will seek prior written approval from the Company
before incurring such expense.
8.Non-competition. During the Prohibited Period (as defined in Exhibit A),
Alston shall be subject to the provisions of Exhibit A hereto.
ADDITIONAL PROVISIONS
9.Term and Termination. This Agreement shall continue until terminated pursuant
to the below provisions.
a.    Alston may terminate this Agreement for any reason at any time on or after
the first anniversary of the Effective Date with 10 days’ prior written notice,
and upon termination pursuant to this paragraph 9.a, Alston shall not be
entitled to any compensation pursuant to paragraph 6 following the effectiveness
of such termination, with the exception of amounts earned or accrued, but not
paid, prior to such date.
b.    Each of the Company, the GP, and the MLP may terminate this Agreement
without Cause at any time with 10 days’ prior written notice, and upon
termination pursuant to this paragraph 9.b, Alston shall be entitled to continue
receiving compensation pursuant to paragraph 6 following the effectiveness of
such termination until the second anniversary of the Effective Date.
c.    Each of the Company, the GP, and the MLP may terminate this Agreement for
Cause at any time with written notice, and upon termination pursuant to this
paragraph 9.c, Alston shall be not be entitled to any compensation pursuant to
paragraph 6 following the effectiveness of such termination, with the exception
of amounts earned or accrued, but not paid, prior to such date.
d.    This Agreement will automatically terminate (without further action by
either party) on the second anniversary of the Effective Date, and upon
termination pursuant to this paragraph 9.d, Alston shall be not be entitled to
any compensation pursuant to paragraph 6 following the effectiveness of such
termination, with the exception of amounts earned or accrued, but not paid,
prior to such date.




54716732    - 3 -

--------------------------------------------------------------------------------




“Cause” shall have the meaning set forth for such term in the Employment
Agreement. Any written notice of termination delivered pursuant to this
paragraph 9 may be delivered prior to and be effective on or after the relevant
anniversary of the Effective Date. Notwithstanding any language to the contrary
in this paragraph 9, the provisions of this Agreement that explicitly survive
termination of this Agreement shall survive in accordance with their terms.
10.Confidentiality of Agreement. Each of the parties to this Agreement agrees to
keep this Agreement and each of its terms completely confidential; however, any
party may disclose the terms of this Agreement to such party’s attorneys,
accountant, spouse, or as otherwise required by law. Each party, however, agrees
to provide all other parties to this Agreement prompt written notice before
responding in any manner to any such disclosure required by law.
11.Non-Disparagement. The parties each agree not to, directly or indirectly,
disclose, communicate, or publish any intentionally disparaging, negative,
harmful, or disapproving information, written communications, oral
communications, electronic or magnetic communications, writings, oral or written
statements, comments, opinions, facts, or remarks, of any kind or nature
whatsoever, concerning or related to the others, including their subsidiaries
and affiliates, except as required by applicable law.
12.Cooperation. Alston agrees to cooperate in good faith with the other parties
hereto in performing his obligations under this Agreement, and agrees to use his
reasonable best efforts to ensure a smooth transition of responsibilities.
13.Confidentiality of Company Information. Notwithstanding anything to contrary
in this Agreement, during the term of this Agreement and until the one year
anniversary of the termination of this Agreement, Alston shall continue to abide
by the confidentiality policies of the Company, the GP, the MLP, and their
subsidiaries and affiliates, including those imposed on Alston by virtue of the
Employment Agreement. Confidential information specifically includes information
and data known to Alston by virtue of his employment with the Company, the GP,
the MLP, and any of their subsidiaries and affiliates, and the consulting
services provided hereunder, to the extent such information is not otherwise
publicly known or available other than as a result of Alston’s breach of his
confidentiality obligations.
14.Acknowledgement. Alston acknowledges that he has fully informed himself of
the terms, contents, conditions and effects of this Agreement and that, in
executing this Agreement, he does not rely and has not relied upon any
representation (oral or written) or statement made by the Company, the GP, the
MLP, any of their subsidiaries and affiliates, or any of their representatives,
including, but not limited to, any representation or statement with regard to
the subject matter, basis, or effect of this Agreement. Alston further
acknowledges the following: that he has been advised to consult with an attorney
prior to executing this Agreement; that he is of sound mind and otherwise
competent to execute this Agreement; and that he is entering into this Agreement
knowingly and voluntarily and without any undue influence or pressures.
15.Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (a) when received if delivered personally or by courier, (b) on the date
receipt is acknowledged if delivered by certified




54716732    - 4 -

--------------------------------------------------------------------------------




mail, postage prepaid, return receipt requested, or (c) one day after
transmission if sent by facsimile transmission or electronic mail with
confirmation of transmission, as follows:
If to Alston:    
***
***
Attention: Jefferies Alston, III
Email: ***
If to the Company, the GP, or the MLP:
c/o Hi-Crush Proppants LLC
Three Riverway, Suite 1350
Houston, Texas 77056
Attention: Mark Skolos and Melissa McEllin
Facsimile: 713-963-0088
Email: mskolos@hicrush.com and mmcellin@hicrush.com
or to such other address as such party may furnish to the others in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
a.    Applicable Law; Venue. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas, without regard to
conflicts of laws principles thereof. The parties agree to submit to the
exclusive jurisdiction of any federal or state court sitting in Harris County,
Texas, for purposes of all legal disputes or proceedings arising out of or
relating to this Agreement, and agree that such courts shall be the exclusive
forum resolving any dispute or controversy under or with respect to this
Agreement; provided, that the preceding clause will not limit the rights of the
Parties to obtain execution of a judgment in any other jurisdiction.
b.    No Waiver. No failure by a party at any time to give notice of any breach
by another party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed to be a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
c.    Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, then (a) the invalidity or unenforceability of such
provision shall not affect the validity or enforceability of any other provision
of this Agreement, and all other provisions shall remain in full force and
effect and (b) the provision held to be invalid or unenforceable will be limited
or modified in its application to the minimum extent necessary to avoid the
invalidity or unenforceability (specifically including the provisions of Exhibit
A hereto), and, as so limited or modified, the provision and the balance of this
Agreement will be enforceable in accordance with their terms.




54716732    - 5 -

--------------------------------------------------------------------------------




d.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
e.    Headings. The section and paragraph headings in this Agreement have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.
16.Successors; Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, the GP, the MLP, and any successor or assign thereof.
This Agreement is personal to Alston and shall not be assigned by Alston without
the explicit written consent of the other parties hereto.
a.    Entire Agreement, Amendment, Binding Effect. This Agreement constitutes
the entire agreement of the parties with regard to the subject matter hereof.
Any amendment to this Agreement must be signed by all parties to this Agreement.
This Agreement supersedes (a) any prior agreements between any of the parties
concerning the subject matter of this Agreement, and (b) all other agreements
between or among the parties, unless specifically modified or incorporated by
reference by this Agreement.
b.    Injunctive Relief. Each party acknowledges and agrees that the covenants,
obligations and agreements of such party contained in this Agreement concern
special, unique and extraordinary matters and that a violation of any of the
terms of these covenants, obligations or agreements will cause the non-breaching
party irreparable injury for which adequate remedies at law are not available.
Therefore, each party agrees that all parties to this Agreement will be entitled
to an injunction, restraining order, or all other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain such party from committing any violation of
the covenants, obligations or agreements referred to in this Agreement. These
injunctive remedies are cumulative and in addition to any other rights and
remedies a party may have against any other party.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]






54716732    - 6 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.




/s/ Jefferies Alston, III    
Jefferies Alston, III


54716732    [Signature Page to Separation and Consulting Agreement]

--------------------------------------------------------------------------------






HI-CRUSH PROPPANTS, LLC
By:    /s/ Robert E. Rasmus    
Name:     Robert E. Rasmus
Title: Chief Executive Officer
    


HI-CRUSH GP LLC
By:    /s/ Robert E. Rasmus    
Name:     Robert E. Rasmus
Title: Chief Executive Officer
    


HI-CRUSH PARTNERS LP
BY:
HI-CRUSH GP LLC, ITS GENERAL PARTNER

By:    /s/ Robert E. Rasmus    
Name:     Robert E. Rasmus
Title: Chief Executive Officer
    








54716732    [Signature Page to Separation and Consulting Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
1.
Definitions. As used in this Exhibit A, the following terms shall have the
following meanings:

a.
“Affiliate” means, with respect to any specified party, a person or entity that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, the party specified, provided
that in the case of Alston, Alston’s spouse, children, parents, grandparents,
siblings, aunts, uncles and cousins (in each case, whether by blood or
marriage), and each of the spouses of such relatives shall be deemed to be an
“Affiliate” of Alston. For purposes of this definition, “control” (including the
correlative terms “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person or entity, whether through the ownership
of voting equity interest, by contract or otherwise.

b.
“Business” means the provision and sale of the products and services provided by
the Company, the GP, the MLP, or any of their subsidiaries and Affiliates as of
the Effective Date and during the course of Alston’s employment with any of the
foregoing entities and during his provision of consulting services thereafter,
which shall expressly include the distribution, manufacturing, mining,
processing, sale and transportation of: (i) proppants used in oil and gas
applications; and/or (ii) industrial sand.

c.
“Competing Business” means any person or entity engaged in or, to Alston’s
knowledge after reasonable inquiry, actively pursuing the Business, other than
the Company, the GP, the MLP, or any of their subsidiaries or Affiliates.

d.
“Prohibited Period” means the period beginning on the Effective Date and ending
on the first anniversary of the later of (a) the termination of this Agreement
in accordance with paragraph 9 and (b) the date that Alston or his or his
Affiliate’s designee ceases to be a member of the board of the Company, Alston
ceases to be a member of the board of the GP and the MLP, and Alson is not and
has no continuing right to be an observer on the board of the Company.

e.
“Restricted Area” means any geographical area in which the Company, the GP, the
MLP, or any of their subsidiaries or Affiliates conducts or is actively planning
to conduct the Business, and for which Alston has or previously had material
responsibility during the period that Alston was employed by or affiliated with
any of the foregoing entities.

2.
Non-Competition; Non-Solicitation. As an inducement for the parties to enter
into this Agreement, the parties hereof agree to the provisions of this Exhibit
A.





54716732    Exhibit A to Separation and Consulting Agreement

--------------------------------------------------------------------------------




a.
Subject to the exceptions set forth in paragraph 2.b, Alston covenants and
agrees that during the Prohibited Period, other than on behalf of the Company,
the GP, the MLP or any of their subsidiaries or Affiliates, he will refrain from
directly or indirectly carrying on, engaging in, or participating in, the
Business in the Restricted Area on his own behalf or on behalf of a Competing
Business. Alston further agrees and covenants that, because the following
conduct would effectively constitute carrying on or engaging in the Business, he
will not, and he will cause his Affiliates not to, in the Restricted Area during
the Prohibited Period on directly or indirectly on behalf of a Competing
Business, directly or indirectly, own any interest in, finance, manage, operate,
join, become an employee of, control, participate in, consult with, advise, or
be connected with, in any respect, any business, individual, partnership, firm,
corporation or other entity which engages in the Business other than the
Company, the GP, the MLP or any of their subsidiaries or Affiliates.

b.
Notwithstanding the restrictions contained in paragraph 2.a, Alston or any of
his Affiliates may own an aggregate of not more than 2.5% of the outstanding
stock of any class of any corporation engaged in the Business, if such stock is
listed on a national securities exchange or regularly traded in the
over-the-counter market by a member of a national securities exchange, without
violating the provisions of paragraph 2.a, provided that neither Alston nor any
of his Affiliates has the power, directly or indirectly, to control or direct
the management or affairs of any such corporation and is not involved in the
management of such corporation.

c.
Alston further expressly covenants and agrees that during the Prohibited Period,
he will not, and he will cause his Affiliates not to, directly or indirectly
solicit or cause to be solicited, or consult with or advise any other person or
entity that solicits or intends to solicit, any customer or prospective customer
of the Company, the GP, the MLP, or any of their subsidiaries or Affiliates that
is or was a customer or prospective customer of any of the foregoing entities
and with which Alston had contact or about which Alston had confidential
information during the period in which Alston was an employee, officer, director
(or Alston or his Affiliate had the right to designate a director), board
observer (and right to appoint a board observer) of, or consultant to, the
Company, the GP, the MLP, or any of their subsidiaries or Affiliates.

d.
Alston further covenants and agrees that during the Prohibited Period, he will
not, and he will cause his Affiliates not to, engage or employ or solicit or
contact with a view to the engagement or employment of, any person who is an
officer, employee, contractor or sub-contractor of the Company, the GP, the MLP,
or any of their subsidiaries or Affiliates during the period in which Alston was
an employee, officer, director (or Alston or his Affiliate had the right to
designate a director), board observer (and right to appoint a board observer)
of, or consultant to, the Company, the GP, the MLP, or any of their





54716732    Exhibit A to Separation and Consulting Agreement

--------------------------------------------------------------------------------




subsidiaries or Affiliates. Notwithstanding the foregoing, Alston shall be
permitted to employ any person who was an officer or employee of the Company,
the GP, the MLP, or any of their subsidiaries or Affiliates during such period
and who has ceased to be an officer or employee of the foregoing entities with
the consent of the Board of Directors of the Company; provided, however, that
the foregoing shall not prohibit Alston from engaging, employing or soliciting
any person by means of general advertising that are not specifically targeted at
such officers or employees of the Company, the GP, the MLP, or any of their
subsidiaries or Affiliates.
3.
Relief. Alston and the other parties hereto agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in this Exhibit A are reasonable and do not impose any greater
restraint than is necessary to protect the Company, the GP, the MLP, their
subsidiaries and Affiliates, and their legitimate business interests, including
protecting the confidential information provided by the foregoing entities to
Alston. Alston and the other parties hereto also acknowledge that money damages
would not be sufficient remedy for any breach of this Exhibit A by Alston, and
the Company, the GP, the MLP, or any of their subsidiaries or Affiliates, as
applicable, shall be entitled to enforce the provisions of this Exhibit A by
obtaining specific performance and injunctive relief as remedies for such breach
or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of Exhibit A, but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Alston and
his agents. Alston and the other parties hereto further acknowledge and agree
that, in the event of any breach by Alston of the provisions of Exhibit A, the
Prohibited Period shall be extended by the length of such period of breach.







54716732    Exhibit A to Separation and Consulting Agreement